              Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 1 of 8 PageID #: 126
                           Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571




                                              Exhibit E:
             PESTROUTES’ INFRINGEMENT
                 of U.S. Patent No. 8,572,571




                                                                                             Page | 1
63128435v1
                     Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 2 of 8 PageID #: 127
                                      Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571


                     Claim                                                   PestRoutes’ Infringement1

    2. A system for modifying a terminal       PestRoutes provides a system for modifying a terminal machine and a service provider
    machine and a service provider machine,    machine.
    the system comprising:
                                               See below.

    [a] an update server machine comprising    The accused system includes an update server machine (e.g., a smart phone or other
    a processor and operable for sending a     computing device accessing the PestRoutes system) comprising a processor and
    terminal dialogue module to the terminal   operable for sending a terminal dialogue module (e.g., terminal machine portion of a
    machine and a provider dialogue module     scheduled routing) to the terminal machine (e.g., an Android smart phone or other
    to the service provider machine to allow   Android computing device running the TechRoutes app) and a provider dialogue
    the terminal machine and the service       module (e.g., service provider machine portion of a scheduled routing) to the service
    provider machine to conduct a dialogue     provider machine (e.g., PestRoutes server) to allow the terminal machine (e.g., an
    sequence with each other;                  Android smart phone or other Android computing device running the TechRoutes app)
                                               and the service provider machine (e.g., PestRoutes server) to conduct a dialogue
                                               sequence (e.g., series of prompts and corresponding user data entries) with each other.

                                               The accused system includes an update server machine (e.g., a smart phone or other
                                               computing device accessing the PestRoutes system) comprising a processor. One of
                                               ordinary skill would understand that smart phones or other computing devices
                                               necessarily comprise a processor, e.g., to run the operating system, applications, etc.

                                               The accused system includes an update server machine (e.g., a smart phone or other
                                               computing device accessing the PestRoutes system) that is operable for sending a
                                               terminal dialogue module (e.g., terminal machine portion of a scheduled routing) to the
                                               terminal machine (e.g., an Android smart phone or other Android computing device
                                               running the TechRoutes app).




1
    All examples of infringement are without limitation.

                                                                                                                                   Page | 2
63128435v1
                    Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 3 of 8 PageID #: 128
                                     Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571


                    Claim                                                   PestRoutes’ Infringement1

                                              The PestRoutes system can be accessed from any device, including PC, Android and
                                              iOS tablets, and Android and iOS phones. Therefore, these and other devices that can
                                              access the PestRoutes system constitute update server machine, which is a computing
                                              device capable of sending one or more dialogue modules.

                                              For example, without limitation, a dialogue module is sent from the office worker’s
                                              device to the PestRoutes server. The PestRoutes server then sends information to the
                                              technician’s TechRoutes app. The format of the information that is sent from the
                                              PestRoutes server to the technician’s TechRoutes app is, for example, JSON.

                                              The accused system includes an update server machine (e.g., a smart phone or other
                                              computing device accessing the PestRoutes system) that is operable for sending a
                                              provider dialogue module (e.g., service provider machine portion of a scheduled
                                              routing) to the service provider machine (e.g., PestRoutes server). This is done using,
                                              for example, HTTP.

                                              For example, without limitation, after receiving the respective dialogue module the
                                              technician can view scheduled routes. For example, without limitation, after receiving a
                                              scheduled route, the technician will be prompted to “Check In” to the appointment. In
                                              response to the prompt, the technician must either press the “Yes” or “No” button.
                                              After “Check[ing] In” to the appointment, the technician is provided additional
                                              prompts.

                                              The TechRoutes app confirms that the technician is provided with prompts and the
                                              technician provides user data entry in response to those prompts because, for example,
                                              the app “[a]llows you to view routes, addresses, directions, record chemicals used,
                                              mark time in / time out, and complete services. All from your mobile device!”2



2
    See, e.g., https://play.google.com/store/apps/details?id=com.pestroutes.techroutes&hl=en_US

                                                                                                                                 Page | 3
63128435v1
                   Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 4 of 8 PageID #: 129
                                      Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571


                   Claim                                                     PestRoutes’ Infringement1

 [b] wherein the terminal machine is           The accused system includes a terminal machine (e.g., an Android smart phone or other
 configured to run a terminal application      Android computing device running the TechRoutes app) that is configured to run a
 that conducts the terminal machine's          terminal application (e.g., TechRoutes app for Android) that conducts the terminal
 portion of the dialogue sequence with         machine’s portion of the dialogue sequence (e.g., series of prompts and corresponding
 the service provider machine, the             user data entries) with the service provider machine (e.g., PestRoutes server).
 terminal application operable for
 displaying a prompt in a first sequence       The terminal application conducts the terminal machine's portion of the dialogue
 of prompts and accepting a user data          sequence with the service provider machine because, for example, without limitation,
 entry in an associated first sequence of      using the TechRoutes app, a technician is able to “Check In” to his or her PestRoutes
 user data entries, wherein the terminal       appointment. The user is prompted to enter either “Yes” or “No” for checking into the
 application comprises a first set of          appointment. The user is also able to record the chemicals that are used at the
 computer executable instructions and a        appointment site. This information is necessarily communicated to the PestRoutes
 first set of code, wherein the first set of   server because, for example, without limitation, it must be recorded and available to
 computer-executable instructions are          other technicians.
 able to execute directly on a terminal
 processor of the terminal machine, and        The terminal application is operable for displaying a prompt in a first sequence of
 wherein the first set of code is not able     prompts and accepting a user data entry in an associated first sequence of user data
 to execute directly on the terminal           entries as explained herein, including above.
 processor;
                                               The accused system includes a terminal application (e.g., TechRoutes app for Android),
                                               and one of ordinary skill would understand that the TechRoutes app for Android
                                               comprises a first set of computer executable instructions and a first set of code, wherein
                                               the first set of computer-executable instructions are able to execute directly on a
                                               terminal processor of the terminal machine, and wherein the first set of code is not able
                                               to execute directly on the terminal processor. For example, without limitation, the
                                               Android Runtime (ART) comprises computer executable instructions that are able to
                                               execute directly on a terminal processor, while the app’s bytecode is not able to execute
                                               directly on the terminal processor.




                                                                                                                                  Page | 4
63128435v1
                     Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 5 of 8 PageID #: 130
                                       Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571


                     Claim                                                    PestRoutes’ Infringement1

    [c] wherein the service provider            The accused system includes a service provider machine (e.g., PestRoutes server) that
    machine is configured to run a provider     is configured to run a provider application (e.g., PestRoutes server application) that
    application that conducts the service       conducts the service provider machine's portion of the dialogue sequence (e.g., series of
    provider machine's portion of the           prompts and corresponding user data entries) with the terminal machine. As explained
    dialogue sequence with the terminal         herein, user data entries (corresponding to the prompts) are communicated from the
    machine, the provider application           terminal application on the terminal machine to the provider application on the service
    operable for receiving the user data        provider machine.
    entry, wherein the provider application
    comprises a second set of computer-         See above, incl. 2[b].
    executable instructions and a second set
    of code, wherein the second set of          The accused system includes a provider application (e.g., PestRoutes server
    computer-executable instructions are        application, which is a PHP application), and one of ordinary skill would understand
    able to execute directly on a provider      that the PestRoutes server application comprises a second set of computer-executable
    processor of the service provider           instructions and a second set of code, wherein the second set of computer-executable
    machine, and wherein the second set of      instructions are able to execute directly on a provider processor of the service provider
    code is not able to execute directly on     machine, and wherein the second set of code is not able to execute directly on the
    the provider processor; and                 provider processor. For example, without limitation, the Zend engine comprises
                                                computer-executable instructions which are able to execute directly on a provider
                                                processor, while the PHP is not able to execute directly on the provider processor.3

    [d] wherein the terminal dialogue           In the accused system, the terminal dialogue module (e.g., terminal machine portion of
    module modifies the first set of code to    a scheduled routing) modifies the first set of code to produce a first set of updated code
    produce a first set of updated code,        … wherein the first set of updated code adapts the terminal application to use a second
    wherein the provider dialogue module        sequence of prompts and a second sequence of data entries for the terminal machine's
    modifies the second set of code to          portion of a modified dialogue sequence (e.g., series of prompts and corresponding user
    produce a second set of updated code,       data entries) with the service provider machine.
    wherein the terminal dialogue module
    does not modify the first set of


3
    See, e.g., http://us3.php.net/manual/en/internals2.ze1.zendapi.php.

                                                                                                                                   Page | 5
63128435v1
                  Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 6 of 8 PageID #: 131
                                  Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571


                 Claim                                                    PestRoutes’ Infringement1

 computer-executable instructions and       As explained above, when an office worker sends a scheduled route using the
 wherein the provider dialogue module       PestRoutes system to a technician using their TechRoutes app, information is
 does not modify the second set of          communicated to the technician’s TechRoutes app (terminal application on the terminal
 computer-executable instructions,          machine).
 wherein the first set of updated code
 adapts the terminal application to use a   As also explained above, the dialogue sequence (e.g., series of prompts and
 second sequence of prompts and a           corresponding user data entries) is evidenced in the prompt to “Check In” to an
 second sequence of data entries for the    appointment, and the corresponding user data entries of either accepting or rejecting the
 terminal machine's portion of a modified   Check In. Additional prompts include entering the chemicals that were used during the
 dialogue sequence with the service         appointment. For example, editing the chemicals that are used is not available unless
 provider machine, and wherein the          the technician checks into the appointment.
 second set of updated code adapts the
 provider application to use the second     At least a portion of the information is necessarily stored on the terminal machine
 sequence of prompts and the second         because, for example, without limitation, the scheduled routing appears on the
 sequence of data entries for the service   technician’s Android device and allows the technician to select it and “check in” even
 provider machine's portion of the          at a later time. Therefore, the terminal dialogue module modifies the first set of code to
 modified dialogue sequence with the        produce a first set of updated code.
 terminal machine.
                                            The first set of updated code adapts the terminal application to use a second sequence
                                            of prompts and a second sequence of data entries for the terminal machine's portion of a
                                            modified dialogue sequence with the service provider machine. For example, without
                                            limitation, as already explained herein, a second sequence of prompts and a second
                                            sequence of data entries is demonstrated when new scheduled routes are added for a
                                            technician, and they appear on the technician’s Android device. This necessarily
                                            represents a modified dialogue sequence with the service provider machine.

                                            In the accused system, the provider dialogue module (e.g., service provider machine
                                            portion of a scheduled routing) modifies the second set of code to produce a second set
                                            of updated code … wherein the second set of updated code adapts the provider
                                            application to use a second sequence of prompts and a second sequence of data entries



                                                                                                                                Page | 6
63128435v1
             Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 7 of 8 PageID #: 132
                          Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571


             Claim                                               PestRoutes’ Infringement1

                                   for the service provider machine's portion of the modified dialogue sequence with the
                                   terminal machine.

                                   As discussed herein, when an office worker sends a scheduled routing using their
                                   device (e.g., PC or mobile device) to a technician, information is communicated to the
                                   PestRoutes server application (provider application on the service provider machine).

                                   As also explained herein, the dialogue sequence (e.g., series of prompts and
                                   corresponding user data entries) is evidenced in the prompt to accept the “Check In”
                                   and the corresponding user data entries of either accepting or rejecting the “Check in.”
                                   Additional prompts include entering the name of chemicals used at that appointment.

                                   At least a portion of the information is necessarily stored on the provider machine
                                   because, for example, without limitation, the scheduled routing information is available
                                   on the PestRoutes server as well as to the assigned technician even if that technician
                                   signs into the TechRoutes app using a different mobile device or at a later time.
                                   Therefore, the provider dialogue module modifies the second set of code to produce a
                                   second set of updated code.

                                   The second set of updated code adapts the provider application to use the second
                                   sequence of prompts and the second sequence of data entries for the service provider
                                   machine's portion of the modified dialogue sequence with the terminal machine. For
                                   example, without limitation, as already explained herein, a second sequence of prompts
                                   and a second sequence of data entries is demonstrated when new scheduled routes are
                                   added for a technician, and they appear on the technician’s Android device.

                                   In the accused system, the terminal dialogue module (e.g., terminal machine portion of
                                   a scheduled routing) does not modify the first set of computer-executable instructions,
                                   as is readily understood by one of ordinary skill. For example, without limitation, as




                                                                                                                      Page | 7
63128435v1
             Case 6:18-cv-00595-RWS Document 1-6 Filed 11/14/18 Page 8 of 8 PageID #: 133
                          Exh. E: PestRoutes’ Infringement of U.S. Patent No. 8,572,571


             Claim                                              PestRoutes’ Infringement1

                                   already explained herein, ART comprises the first set of computer-executable
                                   instructions and is not modified by the terminal dialogue module.

                                   In the accused system, the provider dialogue module (e.g., service provider machine
                                   portion of a scheduled routing) does not modify the second set of computer-executable
                                   instructions, as is readily understood by one of ordinary skill. For example, without
                                   limitation, as already explained herein, the Zend engine comprises the second set of
                                   computer-executable instructions and is not modified by the provider dialogue module.




                                                                                                                  Page | 8
63128435v1
